Scudder, P.J., and Peradotto, J.
(dissenting in part).
We respectfully dissent in part inasmuch as we cannot agree with the majority that Supreme Court properly denied that part of the motion of Western New York Public Broadcasting Association (defendant) for summary judgment dismissing the negligence cause of action against it. In our view, the inoperable lift gate “merely furnished the condition or occasion for the [accident] but was not one of its causes” (Wechter v Kelner, 40 AD3d 747, 748 [2007], lv denied 9 NY3d 806 [2007] [internal quotation marks omitted]; see Schiff v Possemato, 25 AD3d 839 [2006]; Tucker v Coca-Cola Bottling Co. of Buffalo, 265 AD2d 819, 820-821 [1999]). Even assuming, arguendo, that the lift gate did not operate because of defendant’s negligence, we conclude that neither the version of events as set forth by plaintiff or by defendant James W Connors supports a finding that defendant’s negligence was a proximate cause of the accident. Indeed, it was not reasonably foreseeable that a driver would back into a stopped motor vehicle in the parking lot in order to permit the vehicle at the exit to maneuver away from the exit, which is plaintiffs version of the events. Nor, according to Connors’ version of the events, was it foreseeable that a driver would operate his or her vehicle without headlights and drive into a vehicle that was backing up in order to permit a third vehicle at the exit to maneuver away from the exit. We therefore would modify the amended order by granting the motion of defendant in its entirety and dismissing the complaint against it. Present—Scudder, EJ., Hurlbutt, Fahey, Peradotto and Pine, JJ.